DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Non-final action filed on 10/28/2020, claims 13 is amended. 17 is cancelled. Claims 30-34 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 13-16, 18-27, and 29-34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the stationary distance" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the examiner interprets the second distance to be the distance from the build plate on an opposing side of the build plate.
Claim 29 recites in line 5 and 15 “the build plate in a y-direction”. It’s not clear whether applicant is referring to the same y direction or a different one. For the purpose of examination, the examiner is inferring both the y-direction to be same.
Claims 14-16 and 18-27 are rejected due their dependency on claim 13.
Claims 30-34 are rejected because they depend from indefinite claim 29.

Response to Arguments
Applicant's arguments pages 7-8, filed 01/28/2021 have been fully considered but they are not persuasive with respect to applicant’s amended claim 13.
The applicant argued for Claim 13, the Teicher (US 20170157848) reference did not teach the amended claim limitation scraper used to remove the material. However, Teicher teaches wiper-121 to remove material that remains on the build surface by scraping ([0050]).Teicher discloses that the build plate is translating laterally but does not explicitly discloses that the cleaning apparatus/scraper could be movable along the direction of the build plate.  However, the motion between the build plate and the cleaning apparatus/scraper, print heads are considered to be relative, therefore to move both the build parts, cleaning apparatus/scraper and the print heads with respect to each other or move one of the parts either build plates, cleaning apparatus/scraper or the print heads are within the reach of one ordinary skilled in the art.
The applicant argued that claim 29 amended limitation “depositing a radiant-energy-curable resin on a build plate
The examiner maintains the rejection as in Teicher the actuator-141 for material depositor carries the material depositor-143 on the first side of the build plate because the y-direction is not specifically defined by the claim.  Thus, it could be any arbitrary direction, so the examiner interprets the direction of the actuator-141 is the Y-direction.
Further, the amended claim 29 recites “translating a cleaning apparatus over the build plate through actuation of a second actuator positioned on a second side of the build plate in a y-direction to remove material that remains on the build plate, wherein the second side of the build plate is opposite the first side in the y-direction, and wherein each of the first and second actuators extends beyond first and second opposing peripheral walls of the build plate.”
For this limitation, the applicant argues that Teicher did not disclose that wiper’s initial position on the opposite side of the element and rearrangement of parts to modify Teicher is not obvious to ordinary skilled in the art. The applicant has not presented any detailed argument in that regard that if any special technique and procedure would be required to have the wiper and the material depositor on either side of the build plate. As a result of this applicant’s arguments are considered to not add any persuasion to the amendments.

Examiner maintains the rejection, Teicher discloses that the claimed invention except for the rearrangement of the wiper’s initial position on the opposite side of the build plate as the initial position of the wiper/leveler is relative to the motion of the build plate, and either one can be moved along the axis so the initial position of the wiper  could be translated to the opposite side of the build plate. It would have been obvious to 
Shifting the location of an element would not have modified the operation of device. See In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. See In re Japikse, 181 F.2d 1019,86 USPQ70 (CCPA 1950). In this case, the particular placement of an element was held to be obvious, the scraper positioned on the opposite side of the build plate would not alter the final product as rearrangement of an element without modification of the operating device would not yield any unexpected result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher (US 20170157848).
	Regarding Claim 13, Teicher discloses a method for producing a component layer-by-layer, comprising the steps of: depositing a radiant-energy-curable resin on a build surface of a build plate which includes at least a portion which is transparent (Figure 1, transparent substrate/build plate-111, [0048], Substrate 111 is transparent to curing radiation for solidifying liquid materials used in fabricating the object ) through a material depositor laterally along the build plate from an initial position on a first lateral side of the build plate along a first axis parallel to the build plate at a first distance from the build plate in a z-direction (Figure 1, the material depositor-143 is on the lateral side of the build plate-111 along the parallel axis-113 to the build plate,  at a first distance in z-direction i.e. the vertical direction-103); defining a layer increment in the resin (Figure 1, object layer-109 is cured, [0049], after object layer 109 is cured the substrate is moved away from the build zone and new layer of the resin is deposited , then the  build plate is moved back in the build zone for additional curing of the new layer); selectively curing the resin while the build plate is positioned in a build zone defined between a stage and a radiant energy apparatus, using an application of radiant energy, from the radiant energy apparatus ([0023], the build plate-111 is positioned between the stage/platform -111 and the projector-115) , in a specific pattern so as to define a  geometry of a cross-sectional layer of the component (Figure 3 and 5, [0063]-[0064],  object body defining the geometry of the cross sectional layer is in contact with the layer-303for selective curing operation); moving the build plate and the stage relatively apart so as to separate the component from the build surface (Figure 3); using a scraper laterally along the build plate to remove material that remains on the build surface (wiper-123, [0050]) ; Teicher also points that wiper is also used for scraping ([0050]).
Further, regarding the second distance being less than first distance during each of the depositing, defining, curing, moving, and cleaning steps. Teicher discloses that the wiper is height adjustable. Hence the second distance (vertical) could be adjusted by the blade-123 as per the prerequisites of the object. 
Teicher discloses that the build plate is translating laterally but does not explicitly discloses that the cleaning apparatus could be movable along the direction of the build plate.  However, the motion between the build plate and the cleaning apparatus print heads are considered to be relative, therefore to move both the build parts, cleaning apparatus and the print heads with respect to each other or move one of the parts either build plates, cleaning apparatus or the print heads are within the reach of one ordinary skilled in the art and are known methods yield no more than predictable results.

Teicher discloses that the claimed invention except for the rearrangement of the wiper/scraper’s initial position on the opposite side of the build plate. The above argument establishes that the initial position of the wiper/scraper is relative to the motion of the build plate, and either one can be moved along the axis so the initial position of the leveler could be translated to the opposite side of the build plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the leveler without meriting any unexpected result, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the wiper’s initial position opposite to the build plate for the purpose of  producing the desired structure in the three dimensional printing process.
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). In this case, the particular placement of an element was held to be obvious, the scraper positioned on the opposite side of the build plate would not alter the final product as rearrangement of an element without modification of the operating device would not yield any unexpected result.
Further Teicher discloses the repeating the steps of depositing, defining, curing, moving, and cleaning for a plurality of layers until the component is completed (Figure 10).
Teicher discloses the claimed invention except for the duplication of the steps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate depositing, defining, curing, moving, and cleaning for a plurality of layers , since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the claimed steps for the purpose of complete production of the object. 
Regarding Claim 15, Teicher discloses that one of the layers is divided into two or more sections, and the resin is applied such that the resin in at least one of the sections has a different composition then the resin in another one of the sections (Figure 3, [0055], [0059], B1 and B2 are different materials and they are being deposited as uncured liquid polymer layers on the transparent substrate).
Regarding Claim 16, Teicher discloses that selective deposition unit receives signals form the controller to selectively deposit the layer of the liquid body (Figure 11, [0072]), it would be obvious to control the thickness of the resin layer by the controller to have a varying thickness for making the desired object.
Regarding Claim 18, Teicher discloses that the application of radiant energy is applied by DLP projector that can output a patterned image comprising a plurality of pixels ([0049]).
	
Regarding Claims 20-21, Teicher discloses that the light source can be a laser source adapted to perform stereolithography ([0036]). It would have been obvious to one of ordinary skill in the art of Stereolithography to use a scanning method to cure layer by layer the liquid resin into solid for the purpose of curing more than a single point radiant energy is applied by scanning at least one build beam over the surface of the resin.
Regarding Claim 22, Teicher discloses that resin contains a mixture of more than one material (Figure 3, [0055], [0059], B1 and B2 are different materials and they are being deposited as uncured liquid polymer layers on the transparent substrate).
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) as applied to claim 13 above, and further in view of  Lin et. al. (US 20170182708).
Regarding Claim 14, Teicher discloses a method for preparing three dimensional object by selective curing the liquid material layer by layer but fails to explicitly disclose that the resin is deposited such that the resin in at least one of the layers has a different composition than the resin in another one of the layers. In the same filed of endeavor pertaining to the art, Lin disclosed resin deposited in two layers (Figure 11A, [0053], one layer-606 and second layer-1002) are two different material layers.
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the multiple material layer deposition of the resin for the purpose of making 3D structure out of multiple materials ([0053], Lin).
Regarding Claim 19, Teicher discloses a method for producing a component layer-by-layer, but fails to disclose that the patterned image is shifted during the application of radiant energy. In the same field of endeavor pertaining to the art, Lin disclosed that the build head- 130 starts at a position near the bottom of vat- 110 ([0037], similar to the build plate), and a varying pattern of light-180 is directed through window -115 to create solid structure- 160 as build head- 130 is raised, so it’s obvious that the image would be shifted with the application of the radiant energy ([0037]).
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the varying pattern of light taught by Lin for the purpose of effectively selective curing of the object formed.
	
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) as applied to claim 13 above, and further in view of El-Siblani et. al. (US 20120195994).
Regarding Claim 23, Teicher discloses a method for producing a component layer-by-layer, but fails to disclose that a non-stick film is applied to the build surface. In the same field of endeavor pertaining to the art of three dimensional printing object, El-Siblani discloses that the substrate is provided with a film or coating ([0065]).
Further, the coating used by Siblani is PTFE ([0084]), which is also same as in the specification ([0027, specification]).  
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the substrate provided with film/coating 
Regarding Claim 24, Teicher discloses a method for producing a component layer-by-layer, but fails to disclose that a non-stick film is applied to the build surface. In the same field of endeavor pertaining to the art of three dimensional printing object, El-Siblani discloses that the substrate is provided with a film or coating ([0065]) El-Siblani does not specifically disclose that the film or coating could be removed but one ordinary skilled in the art without any inventive skill would be able to remove the film after the curing step is completed as the film are made of same material.
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the substrate provided with film/coating taught by Siblani for the purpose of easily removing the component/object from the surface.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al. (US 20170157848) as applied to claim 13 above, and further in view of Sercombe et. al. (US 20040060683) as evidenced by Additive Manufacturing of Ceramic Components (Tasssilo Moritz, Saeed Maleksaeedi, in Additive Manufacturing, 2018).
Regarding Claims 25-27, Teicher discloses a method for producing a component layer-by-layer of photosensitive materials using stereolithography, but fails to disclose that the resin include a material filler.   In the same field of endeavor pertaining to the art of three dimensional printing object, Sercombe uses laser sintering to build an object.   For stereolithography and laser sintering the commonalities used is that both use a 
Further, claims 25-27, Sercombe discloses three-dimensional object includes the steps of forming a mixture that contains a binder/filler ([0032]) which could be a polymeric powder  (the filler disclosed in the specification could be a polymeric powder, [0050], specification]). Further Sercombe discloses removing the binder from said green composite forming a porous preform structure and infiltrating the porous structure with a molten second aluminum base alloy to form the three-dimensional object (abstract, Claim 1).  The infiltration step is at a temperature from 540.degree. C. to a temperature in excess of about 540.degree. C., but less than the melting or solidus temperature of the first aluminum alloy (Claim 1, Claim 14).
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the teachings of filler/binder in the material/ resin for the purpose of high dimensional stability of the final three dimensional object (abstract, Sercombe).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher (US 20170157848) in view of Kritchman (US 2009304952)
	 Regarding Claim 29, Teicher discloses a method for producing a component layer-by-layer, comprising the steps of: depositing a radiant-energy-curable resin on a build surface of a build plate from a material depositor by translating the material depositor over the build plate through actuation of a first actuator positioned on a frirst side of the build plate in y-direction (Figure 1, transparent substrate/build plate-111, [0048], Substrate 111 is transparent to curing radiation for solidifying liquid materials used in fabricating the object, actuator-141, the material depositor-143 is on the lateral side of the build plate-111 along the parallel axis-113 to the build plate); selectively curing the resin while the build plate is positioned in a build zone defined between a stage and a radiant energy apparatus, using an application of radiant energy, from the radiant energy apparatus ([0023], the build plate-111 is positioned between the stage/platform -111 and the projector-115) , in a specific pattern so as to define the geometry of a cross-sectional layer of the component (Figure 3 and 5, [0063]-[0064],  object body defining the geometry of the cross sectional layer is in contact with the layer-303for selective curing operation); moving the build plate and the stage relatively apart so as to separate the component from the build surface (Figure 3); translating  cleaning apparatus to remove material that remains on the build surface (wiper-123, [0050]).
Teicher discloses that the build plate is translating laterally but  does not explicit discloses that the cleaning apparatus  could be movable along the direction of the build plate.  However, the motion between the build plate and the cleaning apparatus s are 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Teicher discloses that the claimed invention except for the rearrangement of the wiper’s/ cleaning apparatus initial position on the opposite side of the build plate. The above argument establishes that the initial position of the wiper is relative to the motion of the build plate, and either one can be moved along the axis so the initial position of the leveler could be translated to the opposite side of the build plate. The actuators associated with the corresponding wiper and material depositor would be henceforth translated on either side of the build plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the leveler without meriting any unexpected result, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the wiper scraper/cleaning apparatus opposite to the build plate for the purpose of  producing the desired structure in the three dimensional printing process.
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement 

Further Teicher discloses the repeating the steps of depositing, defining, curing, moving, and cleaning for a plurality of layers until the component is completed (Figure 10).
Teicher discloses the claimed invention except for the duplication of the steps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate depositing, defining, curing, moving, and cleaning for a plurality of layers , since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the claimed steps for the purpose of complete production of the object. 
Further Teicher explicitly did not disclose the leveling of the resin. In the related field of endeavor of 3 D printing, Kritchman discloses a material depositor and a roller apparatus-16 that translates above the build plate from an initial position on a lateral side of the build plate (Figure 1a,d, [0054].
It would be obvious for one ordinary skilled in the art to combine the Teicher teaching of the wiper by the teaching of the roller of Kritchman for the purpose of levelling the material and prepare it for the next layer of the material.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) as applied to claim 29 above, and further in view of El-Siblani et. al. (US 20120195994).
Regarding Claim 30, Teicher discloses a method for producing a component layer-by-layer, but fails to disclose that a non-stick film is applied to the build surface. In the same field of endeavor pertaining to the art of three dimensional printing object, El-Siblani discloses that the substrate is provided with a film or coating ([0065]).
Further, the coating used by Siblani is PTFE ([0084]), which is also same as in the specification ([0027, specification]).  
It would have been obvious at the time of applicant invention was made to combine the teaching of Teicher with that of the substrate provided with film/coating taught by Siblani for the purpose of easily removing the component/object from the surface.
Regarding claim 31, Teicher discloses material remains on the build plate includes uncured resin ([0040]). El-Siblani discloses that the substrate is provided with a film or coating ([0065]). Further, the coating used by Siblani is PTFE ([0084]), which is also same as in the specification ([0027, specification]).  
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) as applied to claim 29 above, in view of El. Siblani (US 20150231831, hereinafter SIblani’831)  and Jung et. al. (US 20190143601).
Regarding claim 32, Teicher discloses cleaning apparatus remove the material from the build plate as discussed in the rejection of Claim 29, but fails to disclose the build plate with a tilt actuator. In the same field of endeavor pertaining to the art of three (Figure 1c-d, [0076]). 
It would be obvious for one ordinary skilled to modify the teaching of Teicher with that of the tilt actuator taught by Siblani’831 or the purpose of having greater degrees of freedom to tilt the build plate.
Further, Siblani’831 did not specifically teach that the tilt actuator is utilized to remove debris off the build plate. In the same field of endeavor pertaining to the field of 3 d printing, Jung et. al.  discloses a trough -4 at the periphery of the build surface-1 (Figure 2, [0053]).
It would be obvious to modify the teaching of a tilt actuator taught by combination of Tiecher and SIblani’831 with the trough of Jung for the purpose of easily removing the debris from the build surface.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) in view of Kritchman (US 2009304952) and Jung et. al. (US 20190143601).
Regarding Claim 33, Teicher discloses method for producing a component layer-by-layer, comprising the steps of: depositing a radiant-energy-curable resin on a build plate which includes at least a portion which is transparent (Figure 1, transparent substrate/build plate-111, [0048], Substrate 111 is transparent to curing radiation for solidifying liquid materials used in fabricating the object); selectively curing the resin while the build plate is positioned in a build zone defined between a stage above the build plate ([0023], the build plate-111 is positioned between the stage/platform -111 and the projector-115) and a radiant energy apparatus below the build plate, (Figure 1), in a specific pattern so as to define a geometry of a cross-sectional layer of the component; moving the build plate and the stage relatively apart so as to separate the component from the build plate (Figure 3 and 5, [0063]-[0064],  object body defining the geometry of the cross sectional layer is in contact with the layer-303for selective curing operation); and repeating the steps of depositing, defining, curing, moving, and cleaning for a plurality of layers until the component is complete (Figure 10).
 Further Teicher explicitly did not disclose the leveling of the resin. In the related field  of endeavor of 3 D printing, Kritchman discloses a material depositor and a roller apparatus-16 that translates above the build plate from an initial position on a lateral side of the build plate (Figure 1a,d, [0054].
It would be obvious for one ordinary skilled in the art to combine the Teicher teaching of the wiper by the teaching of the roller of Kritchman for the purpose of levelling the material and prepare it for the next layer of the material
Further, the combination of Teicher and Kritchman is silent to collecting excess resin in a trough. In the same field of endeavor related to three dimensional printing, Jung discloses a trough to collect excess resin which is positioned adjacent to the sides of the build plate, wherein the trough is defined between a lateral surface of the build plate and a peripheral wall of the build plate (Figure 2, [0053], trough-4 build surface-1 with side walls-13, the trough -4 is located between a lateral surface and sidewall-13)
It would be obvious for one ordinary skilled in the art to modify Teicher’s cleaning apparatus/wiper with that of the trough situated at the specific location taught by Jung for the purpose of removing the excess material and recycling it for the next cycle ([0006]).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teicher et. al.. (US 20170157848 ) in view of Kritchman (US 2009304952) and Jung et. al. (US 20190143601) as applied in above in Claim 33, further in view of Vermuelen et. al. (US 20200282645)  and El. Siblani (US 20150231831, hereinafter SIblani’831).
Regarding claim 34, Teicher, Kritchman and Jung combination teach all the limitations of Claim 33, but did not disclose that the build plate is supported by a pivot and tilt actuator. In the same field of endeavor pertaining to the art, Vermuelen discloses pivot and actuator to support the build plate-35 (Figure5, actuator-34 [0095]). 
It would be obvious for one ordinary skilled in the art to combine the teachings of Teicher, Kritcman and Jung with that of the pivot and actuator taught by Vermuelen for the purpose of actuating the movement of build plate with precision.
Further, Vermuelen did not disclose tilt actuator, in the same filed of endeavor pertaining to the art of 3d printing Siblani’831 disclose tilt actuator-66 (Figure 1c-1d, [0053]).
It would be obvious for one ordinary skilled to modify the teaching of the above combination with that of the tilt actuator taught by Siblani’831 or the purpose of having greater degrees of freedom to tilt the build plate.
Further, regarding the limitation that build plate is actuated with the tilt actuator to encourage to debris slide off the build plate Siblani’831 did not specifically teach that the Figure 2, [0053]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741      

/MARC C HOWELL/Primary Examiner, Art Unit 1774